          Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

    GILBERTO RODRIGUEZ CHAVERRA                   )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )    Civil Action No.: 1:18-cv-289-JEB
                                                  )
    U.S. IMMIGRATION AND CUSTOMS                  )
    ENFORCEMENT, et al.,                          )
                                                  )
         Defendants.                              )


         PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
              IN SUPPORT OF PARTIAL SUMMARY JUDGMENT


                                       Introduction

         Upon receiving a properly addressed and formatted request to the correct agency

component, the agency “shall make the records promptly available to the person.” 5

U.S.C. § 552(a)(3)(A) (the Promptly Available Requirement). More than three years

after submitting his first Freedom of Information Act (FOIA) request, and more than 2

½ years since filing this action, Plaintiff Gilberto Rodriguez Chaverra (Mr. Chaverra) is

still waiting for Defendant U.S. Immigration and Customs Enforcement (ICE) to make

available the records he seeks. ICE’s response – “keep waiting until at least February

2018” – violates the Promptly Available Requirement. Here therefore respectfully moves

for partial summary judgment.

                                           Facts

         Plaintiff is the stepfather and Estate Administrator of 27 year-old Deferred Action

for Childhood Arrivals (DACA) recipient Jeancarlo Alfonso Jimenez Joseph (Jean). 1


1   Pronounced “Gene.”
                                              1
        Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 2 of 7




Pltf’s LCvR 7(h) Statement of Facts (SOF) ¶ 1. On June 1, 2017, Plaintiff submitted a

FOIA request to ICE for “all records, including medical,” pertaining to Jean. SOF ¶ 2. On

October 3, 2017, he submitted a request to ICE for records relating to the Stewart

Detention Center (SDC), where Jean died. SOF ¶ 3. On August 12, 2020, ICE informed

the Court that following the parties’ conferral about what Plaintiff alleged were

inadequacies in the agency’s search responsive to these requests, it had located 2800

pages of responsive agency records, as well as approximately 380 audio and video files.

SOF ¶ 4. ICE “intends to complete its supplemental production of records by February

18, 2021.” SOF ¶ 5.

                                 LEGAL STANDARD

       Summary judgment may be granted if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986); Holcomb v. Powell, 433 F.3d 889, 895 (D.C.Cir.2006). “A party

asserting that a fact cannot be or is genuinely disputed must support the assertion by

citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A). The

moving party bears the burden of demonstrating the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] material fact is

‘genuine’ ... if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party” on an element of the claim. Liberty Lobby, Inc., 477 U.S. at 248.

FOIA cases typically and appropriately are decided on motions for summary

judgment. Defenders     of   Wildlife   v.   U.S.   Border   Patrol, 623   F.Supp.2d    83,

87 (D.D.C.2009); Bigwood v. United States Agency for Int'l Dev., 484 F.Supp.2d 68,

73 (D.D.C.2007); Smith v. Dep't of Labor, 798 F. Supp. 2d 274, 280 (D.D.C. 2011).

                                             2
       Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 3 of 7




                                    ARGUMENT

      A. The Plain Language of the Promptly Available Requirement
         Forecloses ICE’s Years-Long Production Schedule.

      This Motion arises from ICE’s undisputed and unlawful failure to do what

Congress requires of all agencies in receipt of properly directed FOIA requests: Make

non-exempt agency records “promptly available.” 5 U.S.C. § 552(a)(3)(A). For the past 3

½ years, ICE has failed to do so. Now the agency seeks ever more business-as-usual:

Artificially low monthly production levels owing to purported budget and resource

constraints that are entirely of the agency’s own making. ICE and DHS know how to get

money – even money Congress didn’t even appropriate – for more detention beds, for

detainee transfers, even for the border wall. But not for their FOIA offices. So

requestors, like Plaintiffs, must wait for years to secure agency records Congress has

explained time and again should be made “promptly available.” The text of Section

552(a)(3)(A) is unambiguous. ICE must make the records Plaintiff seeks available to

him promptly, which, if it means anything, means not almost four years, dozens of

preventable detainee deaths, and an entire Presidential administration after he

requested them.

      B. Congress’s Purpose in Enacting and Amending the FOIA
         Demonstrate ICE’s Proposed Production Timeline Is Unlawful.

      This phenomenon is not novel. Congress has acted time and again to ensure

agencies fulfill the broken promise of FOIA’s time limits and to incentivize them to

respond more quickly. See 104 Cong. Rec. 47, 50 (daily ed. Sept. 17, 1996) (statement of

Rep. Tate) (“Unfortunately—time after time—FOIA’s promise to make Government

information open and accessible has been broken. On many occasions—simple requests

for information have languished—unanswered—for years. . . . This legislation also

                                           3
        Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 4 of 7




addresses the problems many citizens face when requesting Federal records—

unacceptable delays in getting an answer[.]”) Because “long delays in access can

mean no access at all,” the 1996 FOIA Amendments endeavored to “increase public

access to the electronic records of Federal agencies, and take long overdue steps to

alleviate the delays in processing requests for Government records.” 108 Cong. Rec. 76,

88 (daily ed. July 28, 1995) (statement of Sen. Leahy) (emphasis added).

      Delays in processing and responding to FOIA requests, which Congress noted

with concern could take over two years in some cases, were described as “intolerable”

and “not the level of customer service the American people deserve from

their public servants,” forming the catalyst behind the amendments. See 108 Cong.

Rec. 76, 88 (daily ed. July 28, 1995) (statement of Sen. Leahy) (emphasis added). See

also 104 Cong. Rec. 47, 51 (daily ed. Sept. 17, 1996) (statement of Rep. Maloney); S. Rep.

No. 104-272, at 10 (1996) (“The bill is also intended to promote agency compliance with

statutory time limits. Chronic delays in receiving responses to FOIA requests are the

largest single complaint of persons using the FOIA to obtain Federal agency records and

information.”). The 1996 amendments therefore extended the statutory time limit for an

agency’s initial determination from ten to twenty days, encouraged the implementation

of a two-track processing system for simple and complex requests, and provided for

expedited processing for certain requests. 108 Cong. Rec. 76, 88 (daily ed. July 28, 1995)

(statement of Sen. Leahy).

      Despite the 1996 amendments, delays in agency responses persisted. Congress

again attempted to remedy agencies’ recalcitrant untimeliness in 2007 by introducing

legislation aimed at addressing the “growing backlog of FOIA requests” in order to

“restore[] meaningful deadlines for agency action.” S. Rep. No. 110-59, at 3 (2007). With

                                            4
        Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 5 of 7




the 2007 amendments, Congress abrogated the Supreme Court’s decision in

Buckhannon Board and Care Home, Inc. v. West Virginia Department of Health and

Human Resources, 532 U.S. 598 (2001), which created perverse incentives for agencies

to delay compliance. See S. Rep. No. 110-59, at 4 (2007). Buckhannon abolished the

catalyst theory, which, as applied to the FOIA, allowed agencies to simply turn over

records when sued, left requesters to bear the cost of agency timing violations, and

allowed agencies to violate time limits without paying the price. See S. Rep. No. 110-59,

at 4 (2007) (“When applied to FOIA cases, Buckhannon precludes FOIA requesters from

ever being eligible to recover attorney’s fees under circumstances where an agency

provides the records requested in the litigation just prior to a court decision that would

have been favorable to the FOIA requestor. The bill clarifies that Buckhannon does not

apply to FOIA cases”). By clarifying the award of attorney’s fees to successful requesters,

Congress sought to encourage FOIA litigation in order to hold agencies accountable. See

S. Rep. No. 110-59, at 4, footnote 3 (2007) (“Under Buckhannon, it is now theoretically

possible for an obstinate government agency to substantially deter many legitimate and

meritorious FOIA requests . . . As a result, many attorneys could stop taking on FOIA

clients – and many FOIA requestors could stop making even legitimate and public-

minded FOIA requests[.]”) (emphasis in original). But was not enough.

       Again, in 2015, Congress expressed concern over the growing backlog in FOIA

requests and the stubborn persistence of agencies in violating the FOIA’s time limits.

See S. Rep. No. 114-4, at 2 (2015) (“As the number of requests grows, so does the

backlog of agency responses. A response to a FOIA request is considered to be

backlogged if it has been pending with a Federal agency longer than the statutorily

prescribed deadline to respond. At the end of Fiscal Year 2013, more than 95,000

                                            5
        Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 6 of 7




responses to FOIA requests were backlogged with a Federal agency—a 33% increase

from Fiscal Year 2012.”) (footnotes omitted). The 2015 amendment imposed further

costs to the agency to coerce compliance: search fees could not be assessed if the agency

does not comply with the time limits. See 5. U.S.C. § 552(a)(4)(A)(viii)(I).

       Each time Congress has amended the FOIA, its focus has remained on the

necessity of meeting the Act’s time limits and making records promptly available to

requestors. This continuing Congressional concern with agency timeliness explains the

statute’s plain language requiring records to be made “promptly available.” Congress

was aware of the pervasive noncompliance by agencies with the FOIA’s time limits, yet it

has not changed or extended those time periods since 1996. Indeed, rather than lower

the bar for agencies, Congress has heightened the penalties for noncompliance. As such,

Congress’ time limits must be strictly followed and rigorously enforced, including the

‘Promptly Available’ Requirement.

       ICE’s anticipated theory of the FOIA’s timing structure renders Plaintiff’s

admission ticket inside the courthouse door little more than a ticket to a different

waiting line, where so long as the agency process and produces records monthly, the

wait for those records to be made “promptly available” can be, in the agency’s words,

“impossible” to meaningfully estimate. Essentially, ICE will likely invite this Court to

read Section 552(a)(3)(A) as meaningless surplusage. That invitation should be rejected.

                                     CONCLUSION

       Mr. Chaverra is entitled to partial summary judgment because there is no

genuine issue of material fact as to ICE’s failure to provide all responsive agency records

to date, and because the FOIA’s Promptly Available Requirement entitles him to

judgment as a matter of law.

                                             6
       Case 1:18-cv-00289-JEB Document 45-1 Filed 08/21/20 Page 7 of 7




Dated: August 21, 2020               Respectfully submitted,

                                     /s/ R. Andrew Free
                                     R. ANDREW FREE, DDC Bar No.59830
                                     P.O. Box 90568
                                     Nashville, TN 37209
                                     Tel. 844-321-3221
                                     Fax: 615-829-8959
                                     Andrew@immigrantcivilrights.com
                                     Counsel for the Plaintiff




                                      7
